Citation Nr: 0208359	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of a fractured 
nasal bone from June 19, 1997?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


INTRODUCTION

The veteran had active service from May 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).  In June 2000, the case was remanded 
for further development.

On appeal the veteran appears to raise the issues of 
entitlement to service connection for headaches, and 
residuals of a broken tooth.  He also appears to raise the 
issue of entitlement to an increased evaluation for left 
maxillary sinusitis.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration. 


FINDING OF FACT

Since June 19, 1997, nasal fracture residuals have not 
involved the loss of part of the nose or scarring such that 
both nasal passages are exposed.


CONCLUSION OF LAW

At no time since June 19, 1997, have the criteria for an 
evaluation in excess of 10 percent been met for nasal 
fracture residuals.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic 
Code 6502, 6504 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Act and the implementing 
regulations claim are liberalizing and applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations further essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  The 
Board finds that the statement and supplemental statements of 
the case provided the veteran with adequate notice of what 
the law requires to award an increased evaluation for 
residuals of a nasal fracture.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, multiple VA examinations to help determine 
the current nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).  The Board 
further finds that the June 2000 remand instructions have 
been complied with.  Stegall v. West, 11 Vet. App. 268 (1998)

An initial review of the evidence reveals that the veteran is 
also service connected for left maxillary sinusitis.  The 
issue of entitlement to an increased evaluation for that 
disorder is not, however, currently before the Board.  Hence, 
any symptoms related to sinusitis must be excluded from the 
rating assigned the nasal fracture residuals.  38 C.F.R. § 
4.14 (2001) ("The use of manifestations not resulting from 
[a] service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided.")

With respect to his nasal fracture residuals the veteran 
contends that they are more severely disabling than the 
current evaluation reflects.  He states that his nose is 
always crusty, leaky, sore, tender, and that it is always 
"stopped up."  

In this regard, the veteran's fracture residuals are 
currently evaluated, by analogy, as 10 percent disabled under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 
10 percent evaluation, however, is the maximum allowable 
rating under that Code.  Hence, the Board examined the 
appellant's entitlement to an increased evaluation under 
other possible analogous Codes.  In this respect, under 38 
C.F.R. § 4.97, Diagnostic Code 6504, a 30 percent evaluation 
may be granted if there is a loss of part of the nose which 
causes, or if scarring causes, both nasal passages to be 
exposed.  A review of all of the clinical evidence of record, 
including the appellant's VA outpatient care, and November 
1994 and February 2001 VA examinations does not reveal that 
both nasal passages are exposed due to the fracture.  Hence, 
an increased evaluation is not in order under that Code.

As for assigning an increased evaluation under any other Code 
the Board notes that when an unlisted condition is 
encountered VA regulations only permit the rating of the 
disorder under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Thus, the only other possible Code would be 
38 C.F.R. § 4.97, Diagnostic Code 6522, however, that Code is 
not closely analogous because allergic rhinitis and residuals 
of a nasal fracture are two widely different disorders.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nasal fracture at any time since June 19, 
1997, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

